Filed 11/15/02 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2002 ND 180







Intel-Foods Corporation, 		Plaintiff and Appellee



v.



Donald Alexander, 		Defendant and Appellant

and 

Nugrain Products Company, 

a North Dakota Corporation, 

and the United States of 

America, acting through

the Internal Revenue Service,

Stone Mill, Inc., Ambrose Hoff,

Alexander-Peterson Inc., Alexander

Farms, Inc., and Ethel Alexander, 		Defendants

and

Donald Alexander, Ethel Alexander,

and Ag Acceptance Corporation, 		Intervenors	







No. 20020112







Appeal from the District Court of Wells County, Southeast Judicial District, the Honorable James M. Bekken, Judge.



AFFIRMED.



Per Curiam.



Donald James Alexander, pro se, 2081 22nd Street Northeast, Martin, N.D. 58758.



James J. Coles, Coles Law Firm, P.C., P.O. Box 2162, Bismarck, N.D. 58502-

2162, for plaintiff and appellee Intel-Foods.

Intel-Foods Corp. v. Alexander

No. 20020112



Per Curiam.

[¶1]	Donald Alexander has appealed from a March 1, 2002, order denying his motion for a new trial.  After a judgment was entered granting foreclosure of security interests on various items of Alexander’s personal property, Alexander moved for a new trial on the basis of newly discovered evidence.  The trial court denied the motion.

[¶2]	Because the alleged newly discovered evidence was available to Alexander prior to trial, we conclude the trial court did not abuse its discretion in denying the motion for a new trial.  
See
 N.D.R.Civ.P. 59(b)(4).  The remaining issues raised by Alexander on appeal are irrelevant and frivolous.  Accordingly, we affirm under N.D.R.App.P. 35.1(a)(1) and (4).

[¶3]	Gerald W. VandeWalle, C.J.

Dale V. Sandstrom

William A. Neumann

Mary Muehlen Maring

Laurie A. Fontaine, D.J.

[¶4]	The Honorable Laurie A. Fontaine, D.J., sitting in place of Kapsner, J., disqualified.